Citation Nr: 1448054	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  14-23 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota


THE ISSUE

Entitlement to waiver of a debt in the amount of $28,286.00 for overpayment of VA nonservice-connected pension benefits, to include whether this debt was validly created.


REPRESENTATION

Appellant represented by:	South Dakota Division of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Bosely, Counsel




INTRODUCTION

The Veteran had active service from December 1952 to October 1954. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

Two statements of the case (SOC) were issued in May 2014.  One addressed the issue of waiver of $28,286.00.  The other addressed whether the debt was validly created.  Although the agency of original jurisdiction (AOJ) phrased the issue in the second SOC  as "[w]hether VA was correct to terminate nonservice-connected pension benefits," the Veteran's April 2014 notice of disagreement (NOD) only disputed "the original creation of his debt," rather than his continuing eligibility for pension, which he is not disputing.  The Veteran filed a single substantive appeal.  For purposes of this adjudication, the Board has re-characterized the issue as indicated on the title page of this decision.  See 38 C.F.R. § 1.911(c); VAOPGCPREC 06-98; Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The agency of original jurisdiction (AOJ) committed administrative error by overlooking the facts of record, which reasonably put VA on notice that the Veteran had a property interest in a life estate affecting his eligibility for nonservice-connected pension benefits, and the Veteran had no intent to deceive, and he had no knowledge of his mistake of fact in creating the debt in the amount of $28,286.00 for overpayment of VA nonservice-connected pension benefits. 



CONCLUSION OF LAW

The debt in the amount of $28,286.00 for overpayment of VA nonservice-connected pension benefits is not valid.  38 U.S.C.A. §§ 1506, 1521, 5314; 38 C.F.R. §§ 1.911, 3.274, 3.275, 3.276, 3.277, 3.500.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The AOJ determined in this case that the Veteran had an overpayment of VA nonservice-connected pension benefits in the amount of $ 28,286.00.  The AOJ reached this determining after finding that he owned property as a Life Estate, which impacted his income eligibility for pension.  The AOJ found that the Veteran had not reported this property interest when applying for his pension, and he then did not accurately respond to their requests for information regarding the value of this property.  Accordingly, the AOJ concluded that the Veteran was at fault in creating this debt and was not entitlement to waiver of the overpayment.  

The Veteran maintains that this was administrative error.  More specifically, his representative argued in a September 2014 brief that the overpayment was solely the result of administrative error on the part of the AOJ.  The representative wrote that the Veteran is not disputing that he was not entitlement to pension.  Rather, it was error on the AOJ's part because of its failure to "request the value of the land that [the Veteran] owed/owns on a Life Estate."  The pension "was granted when it clearly shouldn't have been either due to lack of required information or excessive net worth."  

Earlier, in an August 2014 statement, the representative asserted that the Veteran "did respond to the VA's requests to the best of his abilities," and "although his responses were not deemed sufficient he did respond and never attempted to elude or misinform the VA about the land he owns."  The representative maintains that had the AOJ investigated the value of the Veteran's land directly from the assessor's office much earlier than May 2014.  The Veteran "informed VA of his land and the Life Estate when he initially applied for" pension, and  it is not his fault that the AOJ "did not develop for the proper information at the time of the initial application."  

The representative also asserted in the August 2014 statement that the value of the Veteran's land is a life estate, which is not a "liquid" asset from which he could repay the debt.  Moreover, much of his income was being used to pay his wife's nursing home costs.   In a May 2014 VA Form 9, the Veteran's representative indicated that the nursing home costs were "on top of a multitude of other expenses that totaled over $7,411 monthly."  

The threshold issue in this appeal concerns whether the debt was validly created.  More specifically, whether the fault lies with the AOJ by failing to recognize the Veteran's property interest in the life estate or whether the fault lies with the Veteran by not clearly reporting his property interest and then by not accurately responding to requests for information.  Ultimately, the Board must find that it was the AOJ's error because (a) the Veteran's statements to the AOJ reasonably put VA on notice that the Veteran had a property interest of substantial value in a life estate and (b) it was clear that he misunderstood the nature of his property interest.   The Board will first set forth the applicable law before explaining how it reached this outcome.  

A.  Applicable Law

Pension Eligibility

VA will pay a pension to any veteran of a period of war because of nonservice-connected disability or age.  38 U.S.C.A. § 1521. Basic entitlement exists if a veteran meets one of several criteria, including service in the active military, naval or air service for 90 days or more during a period of war and meets the net worth requirements under §3.274 and does not have an annual income in excess of the applicable maximum annual pension rate specified in §3.23; and is age 65 or older.  38 C.F.R. § 3.3(a)(3).  

In determining whether annual income is in excess of the applicable maximum annual pension rate, the amount of the countable annual income of the veteran is reduced.  See 38 C.F.R. § 3.23(b).  

Pension shall be denied or discontinued when the corpus of the estate of the veteran, and of the veteran's spouse, are such that under all the circumstances, including consideration of the annual income of the veteran, the veteran's spouse, and the veteran's children, it is reasonable that some part of the corpus of such estates be consumed for the veteran's maintenance.  38 C.F.R. § 3.274(a).  

In determining whether some part of the claimant's estate (or combined estates under §3.274 (a) and (e)) should be consumed for the claimant's maintenance, consideration will be given to the amount of the claimant's income together with the following: whether the property can be readily converted into cash at no substantial sacrifice; life expectancy; number of dependents who meet the definition of member of the family (the definition contained in §3.250(b)(2) is applicable to the improved pension program); potential rate of depletion, including unusual medical expenses under the principles outlined in §3.272(g) for the claimant and the claimant's dependents.  38 C.F.R. § 3.275(d).  

For pension purposes, a gift of property made by an individual to a relative residing in the same household shall not be recognized as reducing the corpus of the grantor's estate.  A sale of property to such a relative shall not be recognized as reducing the corpus of the seller's estate if the purchase price, or other consideration for the sale, is so low as to be tantamount to a gift.  A gift of property to someone other than a relative residing in the grantor's household will not be recognized as reducing the corpus of the grantor's estate unless it is clear that the grantor has relinquished all rights of ownership, including the right of control of the property.  38 C.F.R. § 3.276(b).  

Where a claimant transfers an interest in property to someone other than a relative residing in the claimant's  household, retaining a life estate in the property, 38 C.F.R. § 3.276(b) requires that the transfer be disregarded in determining the claimant's net worth for improved-pension purposes because the life tenant retains an ownership interest in the property and retains exclusive possession and control over the property during his or her lifetime.   The value of the life estate is calculated based on the market value of the property, less mortgages and encumbrances, without regard to the purported transfer.  VAOPGCPREC 15-92 .  

As a condition of granting or continuing pension, VA may require from any person who is an applicant for or a recipient of pension such information, proofs, and evidence as is necessary to determine the annual income and the value of the corpus of the estate of such person, and of any spouse or child for whom the person is receiving or is to receive increased pension (such child is hereinafter in this section referred to as a dependent child), and, in the case of a child applying for or in receipt of pension in his or her own behalf (hereinafter in this section referred to as a surviving child), of any person with whom such child is residing who is legally responsible for such child's support.  38 C.F.R. § 3.277.  

Debt Creation

Whenever the Secretary finds that an overpayment has been made to a veteran or eligible person, the amount of such overpayment shall constitute a liability of such veteran or eligible person to the United States.  See Mountford v. Shinseki, 24 Vet. App. 443, 450, n.6 (2011) (citing 38 U.S.C.A. §§ 3685, 5314).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) (2010); see also VAOPGCPREC 6-98. The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper, 1 Vet. App. at 434.

A discontinuance of an award will be made effective the date of last payment on an erroneous award based solely on administrative error or error in judgment.  See 38 C.F.R. § 3.500(b)(2); see also 38 C.F.R. § 3.105(a).  

A reduction or discontinuance of benefits based on an erroneous award will be made when it is determined that: (1) the beneficiary was not guilty of an act of commission or omission which, in whole or in part, caused the erroneous award of benefits and had no knowledge thereof; and (2) the VA either: (a) committed an administrative error, including an error of fact (e.g., the VA mistakes or overlooks the facts of record or makes a purely clerical error), or (b) committed an error of judgment (e.g., the VA fails to properly interpret, understand and follow existing Department instructions or regulatory or statutory requirements).  VAOPGCPREC 2-90 (1990).

B. Discussion

Initially, it is important to understand that, based on the original award letter issued in June 2010, plus all subsequent determinations, neither the AOJ nor the Veteran is disputing his basic eligibility for nonservice-connected pension.  It is also not in dispute that the Veteran deeded a large piece of property to a family member in June 2000 for one dollar ($1.00), while retaining a Life Estate (the right to use the property until his death).  There is also no material dispute that the Veteran would qualify for the pension (based on income minus medical expenses) if the market value of this property were not taken into consideration.  Finally, it is not materially in dispute that the Veteran would not qualify for the pension if the value of this property was taken into account when determining his eligibility for a pension.  

Accordingly, the central question concerns whether the debt is valid, including whether the award was the result of administrative error by the AOJ in not recognizing and taking into account the value of the Veteran's property interest in his life estate.  The Board must find that the Veteran reasonably put the AOJ on notice of this property interest beginning with his original claim for pension.  

Specifically, in his original claim, which was filed in October 2009, the Veteran wrote that the value of his property was "0" (zero).  He gave the same value where asked to identify the value of (1) his real property (not his home), (2) all other property, and (3) the value of business assets.  On the next page, he identified receiving $13,800.00 per year in income and handwrote in the margin that this was "cash rent from life estate."  With this claim, he filed a copy of the Warranty Deed showing that he and his wife conveyed their property to a relative for the value of one dollar ($1.00), but retaining use of the property "for and during our joint lives."  

Upon receiving this claim, the AOJ sent the Veteran a request letter in April 2010 asking that he complete various forms providing information regarding his income, including SSA benefits, farm income, plus medical expenses.  (None of the questions specifically asked for information regarding the value of the property interest of his life estate.)  He responded the next month, May 2010, again writing that he and his wife shared income equally from a life estate.  Where asked to identify the "total acreage owned by you," he wrote 160 acres, and where asked what crops he grew, he wrote "all rented out."  

During the next year, 2011, the AOJ sent further requests for information to the Veteran, although none of them specifically asked for information regarding the value of the property interest of his life estate.  

It was not until November 2011 that the AOJ first recognized the existence of the life estate and requested further information regarding the value of the life estate.  According to a November 2011 request letter, the AOJ acknowledge that "[o]n October 16, 2009 [the date of his original claim], we received a copy of your Warranty Deed showing that you gave the land to [named persons]."  The Veteran responded to this letter by providing a second copy of the deed.  He also wrote that the land "is not owned by us," and "we can not sell it."  He made similar statements in December 2012.  Eventually, the AOJ contacted the local government's assessor's office to learn the value of this property.  

The Board agrees with the statements from the Veteran's representative, which stress that the AOJ was on notice of his property interest when he filed the original claim in October 2009.  He specifically identified receiving income from a "life estate" and included a copy of the deed conveying the property while retaining a life estate.  It appears the AOJ did not recognize the significance of this information until December 2011.  At that time, it requested the market value of this property interest.  The Veteran conveyed his understanding that this life estate had no market value.  His misunderstanding was inaccurate, but it was a reasonable lay person's interpretation of the conveyance.  There is no indication that the Veteran was attempting to make a material misrepresentation of fact in order to deceive VA so that he would receive a pension.  To the contrary, the claims file tends to show that the Veteran always attempted to honestly and faithfully represent his financial situation to VA throughout the course of his dealings.  Notably in this regard, he wrote to VA several weeks after his December 2011 letter specifically asking that his pension be stopped because he and his wife had received a substantial Workers' Compensation settlement.  It is unlikely that he would misrepresent the value of his property in order to obtain a pension while putting VA on notice of a different source of income and specifically asking that his pension be stopped.  

The AOJ promptly corrected its mistake in failing to recognize the value of the life estate in November 2009 (by retroactively stopping payment effective September 2009), but the delay nonetheless resulted in the overpayment.  The delay and resulting overpayment is a direct administrative error in "overlook[ing] the facts of record."  VAOPGCPREC 2-90.   The Veteran wrote on  his application that received income from a "life estate."  He displayed a lack of knowledge, but the material fault in the debt creation lies with the AOJ.  See id.  Had the AOJ taken the same steps it later took, the overpayment would not have been created because the Veteran would have immediately been found ineligible.  

For these reasons, the Board finds that the debt was not validly created in this case. This is a complete grant of the relief sought on appeal.  


ORDER

Because the debt in the amount of $28,286.00 for overpayment of nonservice-connected pension benefits was not a validly created, the appeal is granted.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


